460 F.2d 312
Fletcher WILLIAMS, Petitioner-Appellant,v.John MITCHELL, Attorney General, etc., Respondent-Appellee.
No. 72-1070.
United States Court of Appeals,Ninth Circuit.
May 23, 1972.

Fletcher Williams, in pro. per.
William D. Keller, U. S. Atty., Eric A. Nobles, Richard J. Trattner, Asst. U. S. Attys., Los Angeles, Cal., for respondent-appellee.
Before CHAMBERS, ELY, and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
Williams appeals from the District Court's denial of his petition for a writ of habeas corpus.


2
After having been convicted of a federal offense, Williams was committed to the custody of the Attorney General.  The Attorney General temporarily released Williams to state authorities, because of a state offense.  Williams contends that the Attorney General, once having released him to state authorities, was thereafter disempowered to reassume his custody.  The contention is so completely without merit that it warrants no discussion.


3
Affirmed.